Citation Nr: 1144605	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from January 1968 to October 1970 and February 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In pertinent part of the October 2007 decision the RO denied service connection for COPD.  During the pendency of the appeal, an October 2008 RO rating decision continued the denial of service connection. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The evidence of record does not establish that the Veteran had COPD during service, was diagnosed with COPD within a year of service, or that the Veteran's current COPD is related to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

After the initial adjudication of the Veteran's claim in October 2007 but prior to the October 2008 rating decision, he was provided notice of the VCAA in May 2008 and July 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The May 2008 and July 2008 letters also contained information pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, a VA examination and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his COPD is the result of either Agent Orange exposure or the result of his in-service bronchitis that he was hospitalized for during service. 

The Board notes that the presumptions for diseases related to Agent Orange exposure is codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, and is based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  COPD is not a presumptive disease.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the Veteran cannot be granted service connection for COPD as the result of exposure of Agent Orange. 

The Board finds that even though the Veteran's COPD cannot be presumptively related to the Veteran's military service he can still seek service connection on a direct service connection basis.   In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences  recognizes a positive association."  Polovick, 23 Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  However, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for COPD on a direct basis. 

During the Veteran's military service, he was hospitalized from January 25, 1968, to February 13, 1968, with an initial complaint of a sore throat for 24 hours.  He was diagnosed with an acute infection of the upper respiratory and was discharged to limited duty.  A February 1968 chest x-ray study revealed infiltrate posterior basal segment of the left lower lobe compatible with pneuomvitis.  The Veteran was admitted to the hospital again on March 6, 1968, and was discharged to duty on March 15, 1968; his chief complaint at the time he was admitted was a persistently abnormal chest x-ray study.  It was noted that since his January hospitalization he had a persistent infiltrate in the left lower lobe and was totally asymptomatic.  It was noted that the Veteran was completely asymptomatic during the entire hospital course; his final diagnosis was localized infiltration of the lung with an undetermined cause.  On March 25, 1968, he was given a chest x-ray since a previous x-ray study revealed left lower lobe pneumonia; it was noted that the previously noted left lower lobe pneumonia was cleared completely and there was no active disease noted.  The Veteran's service treatment records are silent for any more complaints of pneumonia after March 1968 but his service treatment records show that the Veteran was seen on multiple occasions for a myriad of other complaints.  In November 1973 he was seen for a sore throat, post nasal drainage, coughing, a dry cough, body aches, chills and hot flashes.  In May 1974 he was afibrile and his throat was slightly inflamed but his chest was clear.  In February 1975 he was diagnosed with a viral syndrome after he reported a chest cold with chest congestion, productive nocturnal coughing, and a frontal headache.  In December 1975 he was seen for congestion in the lungs.  The Veteran's February 1975 Report of Medical Examination for Separation had the box "normal" checked for lungs and chest and there was nothing written in the noted and significant or interval history section or the summary of defects and diagnoses.  In addition, the Veteran himself checked "no" to shortness of breath, pain or pressure in the chest, chronic cough, or asthma, and wrote "GOOD" for the statement about his present health on his Report of Medical History for Separation in February 1975.   As such, the service treatment records fail to establish that the Veteran's pneumonia persisted throughout service and that his COPD had its onset during his active military service.

At the Veteran's February 2007 VA General Medical Examination he reported that he did not become symptomatic with COPD until 1989/1990 and was not diagnosed with COPD until a February 2007 chest x-ray that showed positive emphysematous changes bilaterally with patchy infiltrative disease.  It was noted that he quit smoking when he became symptomatic in 1989/1990 and he was put on multiple different inhalers.  He was diagnosed with COPD/emphysema.  In June 2008 the Veteran was seen at the emergency room for shortness of breath and it was noted that he had a 30 plus smoking history and he quit several years ago.  In April 2009 he was treated for acute bronchitis. 

The Veteran was afforded a VA examination in July 2009; the VA examiner reviewed the Veteran's claims file and gave a detailed report of the Veteran's history.  The VA examiner noted that the Veteran remained on active duty after his hospitalizations and performed his duties without difficulty.  The Veteran reported that he intermittently had symptoms and took over the counter medications for them.  He also stated that after some years he began seeing his regular doctor and was eventually referred to a pulmonologist and diagnosed with COPD; it was noted in the interim he was diagnosed at emergency room visits with bronchitis and treated with antibiotics and told to stop smoking.  It was noted that the Veteran started smoking at the age of 9 or 10 and quit 14 years prior and smoked on average one and a half packs per day.  He was diagnosed with severe COPD.  The VA examiner opinion reads as follows:

		This is a 59-year-old veteran of the Army who claims 
      service connection for bronchitis/chronic obstructive 
      pulmonary disease who had an episode of apparent 
      pneumonia soon after induction into the Army.   A 
      left lower lobe pneumonia was documented on chest 
      x-ray with resolution and symptomatic improvement 
      documented in service medical records.  He subsequently
      had a couple of documented dispensary visits for cough 
      and sore throat but he completed six years of active
      service following his pneumonia.  

		It is less likely than not that the [V]eteran's current 
      condition of very severe chronic obstructive pulmonary 
      disease is the result of or is related to this pneumonia, 
      which clearly occurred during his military service.  His 
      current chronic obstructive pulmonary disease is more
      likely than not related to his history of cigarette smoking. 

Report of July 2009 VA Examination

Here, the only medical opinion of record regarding the likely etiology of COPD is against the Veteran's claim.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for COPD must be denied.

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that his COPD was due to his military service was after he sought an award of service connection; there is no mention of the Veteran's military service in his VA and private treatment records just his extensive history of smoking.

In light of evidence of record that the Veteran has never reported that his COPD was related to his military service until they were made in pursuit of this claim, the Board has to question the credibility of his contention.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements that his COPD is related to his military service, while competent, are neither credible nor probative, because the record evidence reflects that the Veteran only reported that his symptoms of COPD were due to his military service after filing his claim for service connection for COPD.

Weighing the Veteran's statements as reflected in his VA treatment records against his later contention that his COPD is related to his service, the Board can and does attach more credibility and probative value to the earlier documents because they reflected what the Veteran was experiencing at the time.  Also, the fact the Veteran served six years after his in-service diagnosis and there were no more reports of problems during service, at service discharge, or within the years shortly thereafter strongly suggest that his in-service symptomatology was not chronic and resolved.  Thus, the amount of time that lapsed between military service and the first post-service treatment can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Based on the Veteran's statements and his claims file, as well as the fact that the Veteran served six more years and there were no complaints at service discharge, the July 2009  VA examiner determined that the Veteran's COPD was not likely to have been caused by his military service.  Therefore, the claim fails to satisfy the medical nexus requirement.

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed COPD, the preponderance of the evidence is against a finding that the Veteran's COPD is related to his active military service.  Hence, the claim for service connection for COPD is denied.

In reaching the determination above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for COPD, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for COPD is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


